     Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 1 of 8 PageID #: 193




                    IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                  HUNTINGTON DIVISION


JENNA L. HIGGINBOTHAM,

                              Plaintiff,

v.                                                  CIVIL ACTION NO. 3:20-0198

APPALACHIAN RAILCAR SERVICES,
LLC, a West Virginia corporation,

                              Defendant.


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant’s Motion for Summary Judgement (ECF No. 25).

For the following reasons, the Motion is DENIED in part and GRANTED in part.

                                      I. BACKGROUND

       Plaintiff Jenna L. Higginbotham was an employee with Defendant Appalachian Railcar

Services (“ARS”) for about two and a half years as the Human Resources Manager and Policy

Coordinator in Eleanor, West Virginia. She was considered the “highest ranked person in HR” and

had at least one other employee reporting to her, Christina Sharp. Ex. 2 to Def.’s Mot., ECF No.

26-2. In the spring of 2019, Plaintiff became pregnant with her second child. She requested

disability and maternity leave from her direct supervisor, Texas Howard, and he granted her

request.

       At some point before her maternity leave, Plaintiff requested permission to work remotely

one day a week after she returned from leave. According to Plaintiff, Howard told her that she was

not permitted to work remotely because she was part of senior management. After this

conversation, Plaintiff spoke to Scott Driggers, ARS’ Chief Operating Officer, about assuming
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 2 of 8 PageID #: 194




more responsibilities as part of the senior management. In response, Plaintiff says that Driggers

told her: “you can’t be successful in this business unless you put in the hours like the Bills and the

Gregs and the Texas[es],” each of whom are men Plaintiff characterizes as “workaholics.”

Higginbotham Dep. 102, ECF No. 27-2. According to Plaintiff, Driggers then encouraged her to

“keep doing what you’re doing by being a mother first,” and expressed his own regret in

“aggressively pursuing his career” at the expense of his relationship with his children. Id. Although

Plaintiff believed Driggers to be genuine in his remarks, to her his message was clear: she “could

not be a mother and successful in business.” Higginbotham Dep., ECF No. 26-1.

         Plaintiff began her leave about a week early per her doctor’s orders. ARS continued to

compensate her for that extra week. With the extra week off, Plaintiff’s leave totaled a little over

12 weeks. During her disability and maternity leave, Plaintiff testified that she remained available,

answered emails and phone calls, and even visited the office before and after giving birth. In

addition, Defendant hired a temporary employee to work in human resources during Plaintiff’s

leave.

         Plaintiff returned to work full time on Thursday, January 2, 2020. According to Howard,

he and Driggers decided to eliminate her position that Friday or Monday and terminated her

employment the following Tuesday. According to Howard and Driggers, they made the decision

to eliminate Plaintiff’s position as part of their effort to restructure the business and make it more

efficient. Both stated that during her leave, they formed the opinion that the company could

eliminate her position and redistribute her responsibilities to other employees.

         Plaintiff filed this suit for wrongful termination in state court, and Defendant subsequently

removed the case to this federal court. The Complaint asserts four causes of action (1) Sex

Discrimination under the West Virginia Human Rights Act (“WVHRA”); (2) Pregnancy



                                                  -2-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 3 of 8 PageID #: 195




Discrimination under the WVHRA and the Pregnancy Workers’ Fairness Act (“PWFA”); (3)

Retaliatory Discharge under the Family Medical Leave Act (“FMLA”); and (4) Disability

Discrimination under the WVHRA. Plaintiff also makes a claim for punitive damages. Defendant

now seeks summary judgment as to all claims.

                                II. STANDARD OF REVIEW

       Summary judgment is warranted “if the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a)-(c); see also Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986); Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 247 (1986). A “material fact” is a fact that could affect the outcome of the case.

Anderson, 477 U.S. at 248. A “genuine issue” concerning a material fact exists when the evidence

is sufficient to allow a reasonable jury to return a verdict in the nonmoving party’s favor. FDIC v.

Cashion, 720 F.3d 169, 180 (4th Cir. 2013).

       The moving party bears the burden of showing that there is no genuine issue of material

fact, and that it is entitled to judgment as a matter of law. Fed. R. Civ. P. 56(a); Celotex Corp., 477

U.S. at 322-23. When determining whether summary judgment is appropriate, a court must view

all of the factual evidence in the light most favorable to the nonmoving party. Hoschar v.

Appalachian Power Co., 739 F.3d 163, 169 (4th Cir. 2014). However, the nonmoving party must

offer some “concrete evidence from which a reasonable juror could return a verdict in his favor.”

Anderson, 477 U.S. at 256. If the nonmoving party makes this showing, summary judgment is not

appropriate. Id. at 250.

                                        III. ANALYSIS

     Pregnancy and Sex Discrimination under the West Virginia Human Rights Act

       The Supreme Court of Appeals of West Virginia has long recognized that “[d]iscrimination



                                                 -3-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 4 of 8 PageID #: 196




based upon pregnancy constitutes illegal sex discrimination under [the WVHRA].” Syl. Pt.

2, Frank’s Shoe Store v. W. Va. Human Rights Comm’n, 365 S.E.2d 251, 252 (W. Va. 1986); Syl.

Pt. 2, Dep’t of Natural Resources v. Myers, 443 S.E.2d 229 (W. Va. 1994). To avoid summary

judgment for impermissible discrimination, the plaintiff must establish a prima facie case,

including: (1) that she is a member of a protected class; (2) that the employer made an adverse

employment decision affecting her; and (3) that, but for her protected status, the employer would

not have made the adverse decision. Syl. Pt. 3, Conaway v. E. Associated Coal Corp., 358 S.E.2d

423, 429 (W. Va. 1986).

       Once the plaintiff establishes a prima facie case, the burden shifts to the employer to

advance a non-discriminatory reason for the plaintiff’s dismissal. Id. at 430. “The reason need not

be a particularly good one. It need not be one which the judge or jury would have acted upon. The

reason can be any other reason except that the plaintiff was a member of a protected class.” Id.

After the employer explains its decision, the employee may rebut the employer’s legitimate, non-

discriminatory reason. Id. “To get to the jury, the employee must offer sufficient evidence that the

employer’s explanation was pretextual to create an issue of fact.” Skaggs v. Elk Run Coal Co.,

Inc., 198 W.Va. 51, 479 S.E.2d 561, 583 (1996).

       Defendant argues that Plaintiff’s claims should be dismissed because even if she can

establish a prima facie case, ARS had a legitimate, nondiscriminatory reason for terminating her

employment. 1 According to Defendant, Howard and Driggers were recruited to “turn around”



       1
         Plaintiff argues that the Court’s inquiry should stop here because the West Virginia
Supreme Court held in Barefoot v. Sundale Nursing Home, 457 S.E.2d 152 (W. Va. 1995) that
West Virginia Rule of Evidence 301 prevented the trial court from granting judgment as a matter
of law after the plaintiff established a prima facie case of discrimination. However, that case
involved judgment notwithstanding the verdict. Numerous cases following Barefoot, including
Skaggs (issued the following year), indicate that the Plaintiff must rebut the Defendant’s showing
of a nondiscriminatory reason for discharge. Therefore, the Court rejects Plaintiff’s argument.
                                                -4-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 5 of 8 PageID #: 197




ARS by restructuring the company, eliminating inefficiencies, and returning it to profitability.

Consistent with that restructuring, Defendant says, Howard and Driggers decided to eliminate

Plaintiff’s position after both realized during her leave, that her position could be eliminated, and

her responsibilities reassigned to other employees.

        Although this may constitute a legitimate reason for Plaintiff’s termination, the Court finds

that Plaintiff has successfully rebutted this reason for the purposes of summary judgment in at least

three ways. First, despite Defendant’s argument that it did not need Plaintiff or her position, the

evidence indicates that ARS maintained a two-person human resources unit by hiring a temporary

employee to work with Sharp while Plaintiff was on leave. Defendant’s justification is further

called into question by Plaintiff’s testimony that she worked intermittently throughout her leave

by answering emails and phone calls and visiting the office.

        Second, Defendant’s decision to terminate Plaintiff rather than her subordinate supports an

inference of pretext. It is undisputed that Plaintiff was more senior, qualified, experienced, and

credentialed than Sharp. According to Plaintiff, Sharp was dependent on Plaintiff’s help before

and during her leave. Howard also testified that Plaintiff’s salary “had nothing to do with [the]

decision to terminate her employment.” Howard Dep. 14, ECF No. 26-3. Without any further

explanation for Defendant’s choice to eliminate Plaintiff’s more senior position, a reasonable jury

could find Defendant was acting pretextually.

        Third, Plaintiff’s conversation with Driggers just before her leave indicates that Defendant

was motivated by discriminatory reasons. According to Plaintiff, Driggers expressed concern

about Plaintiff’s ability to succeed in her role while being a mother despite Plaintiff’s qualifications

and past positive performance reviews. Altogether, this evidence raises a question of fact that must

be decided by the jury. Thus, the Court DENIES Defendant’s Motion for Summary Judgment as



                                                  -5-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 6 of 8 PageID #: 198




to the First Cause of Action as well as the Second Cause of Action to the extent that it is predicated

on the WVHRA.

     Pregnant Workers’ Fairness Act

       The PWFA requires employers to make reasonable accommodations for “limitations

related to pregnancy, childbirth, or related medical conditions,” and prohibits employers from

requiring a pregnant person to accept an accommodation that such applicant or employee chooses

not to accept. W. Va. Code Ann. § 5-11B-2. Here, the only apparent accommodation Defendant

denied was Plaintiff’s request to work remotely one day a week after she returned from maternity

leave. Plaintiff has not presented any facts demonstrating that this request was born from a

limitation related to pregnancy, childbirth, or another medical condition. Therefore, the Court

GRANTS the Motion for Summary Judgment as to the Second Cause of Action to the extent that

Plaintiff relies on the PWFA.

     Retaliatory Discharge under the Family Medical Leave Act

       Plaintiff’s Third Cause of Action is Retaliatory Discharge under the FMLA. Defendant

argues that the FMLA does not apply to ARS because Plaintiff admitted in her deposition that

fewer than 50 employees work within 75 miles of Plaintiff’s worksite. See 29 USC §

2611(2)(B)(ii). Plaintiff does not dispute this fact in her response. Therefore, the Court GRANTS

the Motion for Summary Judgment as to the Third Cause of Action.

     Disability Discrimination under the West Virginia Human Rights Act

       The WVHRA makes it illegal “[f]or any employer to discriminate against an individual

with respect to compensation, hire, tenure, terms, conditions or privileges of employment if the

individual is able and competent to perform the services required even if such individual is blind

or disabled.” W. Va. Code § 5-11-9(1). To establish a prima facie case for disability discrimination



                                                 -6-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 7 of 8 PageID #: 199




under the WVHRA, the plaintiff must show (1) that she was a disabled person within the meaning

of the law, (2) that she was qualified to perform the essential functions of her job with or without

reasonable accommodations, and (3) that she suffered an adverse employment action under

circumstances from which an inference of discrimination arises. Skaggs, 479 S.E.2d at 581 n. 22.

          Plaintiff’s evidence establishes a prima facie case for impermissible discrimination. 2 First,

as a pregnant person who took disability leave, she is a protected class member for the purposes

of disability discrimination under the WVHRA. See Haynes v. Rhone-Poulenc, Inc., 521 S.E.2d

331, 344 (1999) (holding that a person with a temporary disability like pregnancy may be a

“qualified disabled person” under the WVHRA). Second, Defendant terminated her employment,

despite her undisputed ability to perform her job duties. And third, the circumstances of her

termination give rise to an inference of discrimination: Defendant’s Chief Operating Officer

expressed doubt about Plaintiff’s ability to be successful in her role without working more hours

just before she took disability leave and then terminated her employment less than a week after

she returned. As held above, Plaintiff has also raised a sufficient question of fact as to pretext.

Therefore, the Court DENIES the Motion for Summary Judgment as to the Fourth Cause of

Action.

     Punitive Damages

          It is well established in West Virginia that “[p]unitive damages are an available form of

remedial relief that a court may award under the provisions of [WVHRA].” Syl. Pt. 5, Haynes, 521

S.E.2d at 332-33. In Haynes, the court held that punitive damages are generally appropriate where



          2
           Defendant argues that Plaintiff forfeited her disability discrimination claim was because
Plaintiff failed to address it in her Response. However, the Court finds that Plaintiff’s arguments
regarding sex discrimination under the WVHRA apply equally to her disability discrimination
under the WVHRA claim because both claims rest on the same set of facts and statute. Therefore,
the Court finds that she has not forfeited her disability discrimination claim.
                                                   -7-
    Case 3:20-cv-00198 Document 30 Filed 03/25/21 Page 8 of 8 PageID #: 200




a defendant acted “maliciously, oppressively, wantonly, willfully, recklessly, or with criminal

indifference to civil obligations.” Id. (quoting Alkire v. First Nat. Bank of Parsons, 475 S.E.2d

122, 129 (W. Va. 1996)).

       The Court finds that Defendant has not demonstrated that Plaintiff is not entitled to punitive

damages as a matter of law. If the jury believes Plaintiff’s claims that ARS terminated her for

taking disability and maternity leave, and for being a mother to a newborn, then it may also find a

basis for punitive damages. Considering the facts in a light most favorable to Higginbotham, the

non-movant, the Court has no choice but to DENY Defendant’s Motion for Summary Judgment

as to punitive damages.

                                     IV. CONCLUSION

       For the reasons stated above, the Court DENIES in Part and GRANTS in part

Defendant’s Motion for Summary Judgment (ECF No. 25). Plaintiff’s PWFA and FMLA claims

are DISMISSED.

       The Clerk is DIRECTED to send a copy of this Opinion to all counsel of record and any

unrepresented parties.


                                              ENTER:         March 25, 2021




                                                -8-
